DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on March 10, 2021 has been entered. Claims 1-4, 6, 7, 12, 13, 15, 31, 33-39, 41, and 46-57 are pending.

Response to Arguments
3.	Applicant’s arguments filed on March 10, 2021 have been fully considered.
	Objections to the Drawings
	Applicant argues that the objections should be withdrawn in view of the amendments to the specification (Remarks, page 12).
	This argument was persuasive. The objections have been withdrawn.
	Objections to claims 4 and 39-41
	Applicant argues that the objections should be withdrawn in view of the amendments to claims 4, 39 and 41 (Remarks, pages 12-13). Applicant also argues that the objection to claim 40 is moot since that claim has been canceled (Remarks, page 13).
	These arguments were persuasive. The objections have been withdrawn. 
	Rejection of claims 7 and 41 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 7 and 41 to delete the trademark/trade name (Remarks, page 13).

	Rejection of claims 5, 12, and 40 under 35 U.S.C. 112(d)
	Applicant argues that the rejection is moot with respect to claims 5 and 40 since those claims have been canceled (Remarks, page 13). Applicant also argues that amended claim 12 complies with the requirements of 35 U.S.C. 112(d) (Remarks, page 13).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1-9, 12-15, and 31-43 under 35 U.S.C. 103 as being unpatentable over Frisén in view of Moffitt
	Applicant argues that the rejection should be withdrawn at least because the references fail to teach or suggest the requirement in amended independent claims 1 and 36 for rolling circle amplification to generate an amplicon on the array (Remarks, pages 13-15).
	This argument was persuasive. The rejection has been withdrawn. 
	Since the Frisén reference is used in the new rejections set forth below, it is noted, in response to Applicant’s argument on page 14 of the Remarks, that although Frisén discloses releasing nucleic acids from the array, the reference does not indicate that this is required, nor does it discourage or discredit methods, such as the methods suggested by combined teachings of the newly cited and previously cited references, in which the extended capture probes are analyzed on the array rather than after being released from the array. 
	Applicant’s arguments on pages 14-15 of the Remarks concerning Moffit are largely moot in view of the new grounds of rejection. To the extent that they apply to the new grounds of rejection, they are not persuasive. Moffit does not teach hybridizing the labeled probes used for the disclosed MERFISH method to complementary nucleic acids that are directly attached to an array surface, but since the method is directed to a particular type of in situ hybridization 
	Rejection of claims 10, 11, 44, and 45 under 35 U.S.C. 103 citing Frisen and Moffitt as the primary combination of references
	Applicant argues that this rejection is moot since claims 10, 11, 44, and 45 have been canceled (Remarks, page 15).
	This argument was persuasive. The rejection has been withdrawn. 

Information Disclosure Statement
4.	Applicant’s submission of an Information Disclosure Statement (IDS) on March 10, 2021 is acknowledged. Citation 23 (Goltsev et al.) was not considered because the copy required by 37 CFR 1.98(a)(2) has not been provided. It appears that only two supplemental figures from this reference were provided.
	All of the other references cited on the IDS were considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements 

Nucleotide and/or Amino Acid Sequence Disclosures
5.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
	An amendment to the specification in compliance with 37 CFR 1.121(b) that inserts the required incorporation-by-reference paragraph.
See also MPEP 2422.03 and 2429. As well, an example of a suitable incorporation-by-reference statement is below:

    PNG
    media_image1.png
    267
    742
    media_image1.png
    Greyscale


Claim Objections
6.	Claims 1, 36, and 53 are objected to because of the following informalities. Replacing “a biological sample” in line 1 of step (a) in each claim with “the biological sample” is suggested. This suggestion is made because the preamble of the claim already recites “a biological sample.”
	Claims 49 and 52 are objected to because of the following informalities. Inserting “the use of” after “comprises” in line 1 is suggested.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-4, 6, 7, 12, 13, 15, 31, 33-39, 41, and 46-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 36, and 53, which are independent claims, recite “extending the capture probe to generate a cDNA” in step (c). The metes and bounds of “a cDNA” are not entirely clear. The term is typically used in the art to refer to complementary DNA generated from an mRNA template by reverse transcription, but based on dependent claim 47, for example, the term appears to simply mean “a complementary DNA.” The specification does not clearly resolve the issue because the term “cDNA” is only used in the context of reverse transcription (see, e.g., page 4, lines 19-28). Since the metes and bounds of the claims are not entirely clear, they are indefinite. Applicant could address the issue by replacing “a cDNA” with “a complementary DNA” provided that doing so would not introduce new matter.
	Claims 2-4, 6, 7, 12, 13, 15, 31, 33-35, 37-39, 41, 46-52, and 54-57 are also indefinite since they depend from claim 1, claim 36, or claim 53 and do not remedy the above issue.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-4, 6, 12, 13, 15, 31, 33-35, 46-50, 53-55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Frisén et al. (US 2014/0066318 A1; “Frisén 1” below) in view of Lizardi et al. (Nature Genetics 1998; 19: 225-232).1
The instant claims are drawn to a method for determining the location of a nucleic acid in a biological sample. The method comprises performing the following steps on an array: (i) nucleic acid capture, (ii) amplification or extension of the captured nucleic acid, (iii) hybridization of a plurality of labeled probes to the amplification product, and (iv) detection of the hybridized probes. Claims 1 and 53 are independent.
	Regarding claims 1 and 53, Frisén 1 discloses a method for determining the location of a nucleic acid in a sample (see, e.g., the abstract, paras. 21-33 and paras. 35-42). More specifically, the method of Frisén 1 contains the following steps: 

(b) binding the nucleic acid to the capture domain of the capture probe (paras. 29 and 39);
(c) amplifying nucleic acid bound to the capture probe by a process that comprises extension of the capture probe to generate an amplicon on the array, wherein the amplicon comprises the spatial barcode (paras. 31, 40-41, and 63); and 
(d) releasing at least part of the extended capture probe and/or the amplicon from the array and analyzing (directly or indirectly) the sequence of the released nucleic acids, thereby determining the location of the nucleic acid in the sample (paras. 32-33 and 41-48).
Further regarding claims 1 and 53, as discussed above in the indefiniteness rejection, the metes and bounds of “to generate a cDNA” are not entirely clear, but Frisén 1 teaches that the method may be used to generate cDNA from an mRNA template via reverse transcription or a complementary DNA from a DNA template via polymerase-mediated extension (see, e.g., paras. 21, 22, and 48).
	Regarding claim 2, Frisén 1 teaches that the array may have one or more features (see, e.g., paras. 34, 67, and 78).
	Regarding claim 3, Frisén 1 teaches that the biological sample may be permeabilized under conditions sufficient to allow the nucleic acid to bind to the capture probe (see, e.g., paras. 500-502).
	Regarding claim 4, Frisén 1 teaches that the capture probe may further include a cleavage domain and a functional domain (see, e.g., Fig. 22 and para. 494, where the dU region is a cleavage domain and the amplification domain (A) is a functional domain).

	Regarding claim 13, Frisén 1 teaches that the capture domain on the capture probe may include a poly(T) sequence (see, e.g., paras. 22 and 91). 
	Regarding claims 31 and 33-35, Frisén 1 teaches that the disclosed methods may be practiced using a tissue sample or a tissue section (see, e.g., paras. 21, 25, 34-35, and 66), a fixed tissue sample (see, e.g., para. 124), or a fixed tissue section (e.g., a FFPE tissue section) (see, e.g., para. 132).
	Regarding claims 46 and 54, Frisén 1 teaches that the method may further include removing the biological sample from the array (see, e.g., para. 143).
	Regarding claim 50, Frisén 1 teaches that the method may include imaging the biological sample (see, e.g., paras. 21 and 143).
	Frisén 1 does not teach all of the elements of the claims. As to independent claims 1 and 53, Frisén 1 does not teach the recited probe hybridization and detection steps. Frisén 1 also fails to teach rolling circle amplification as required by claim 1. Since dependent claims 6, 15, 48, and 55 further limit the detection step, Frisén 1 also fails to meet the requirements of these claims. It is noted, though, regarding dependent claims 15 and 48, that Frisén 1 teaches that the spatial location of nucleic acids may be determined by a process that comprises sequencing and using the determined sequence of at least part of the spatial barcode (or a complement thereof) and at least part of the nucleic acid (or a complement thereof) (see, e.g., paras. 43-44, 177, and 182-183).
	Lizardi teaches that rolling circle amplification (RCA) can replicate circularized nucleic acid probes to generate 109 or more copies of each circle in 90 minutes under isothermal 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to apply the teachings of Lizardi concerning rolling circle amplification to Frisén 1. As noted above, Frisén 1 teaches that the capture probes may be amplified on the array (see, e.g., paras. 155 and 193). Frisén 1 expressly states that the particular amplification method is not limited and may be isothermal (para. 193). Then, since Lizardi taught that the disclosed RCA method comprising the use of highly specific padlock probes offered the ability to detect, on an array surface, single molecules of amplification products via hybridization with a plurality of fluorescently labeled probes (abstract and Fig. 6), the ordinary artisan practicing the method of Frisén 1 would have been motivated to either replace the disclosed probe release and analysis steps with RCA followed by fluorescence detection as described by Lizardi or incorporate the RCA and fluorescence detection method of Lizardi into the method of Frisén 1 prior to the disclosed probe release and sequencing steps. The ordinary artisan would have been motivated to do so to obtain a very specific amplification step as well as the ability to detect single amplicons on the array surface of Frisén 1. The ordinary artisan would have had a reasonable expectation of success since Lizardi teaches that the method may be used in situ analysis (see, e.g., page 229). Thus, the methods of claims 1-4, 6, 12, 13, 15, 31, 33-35, 46-50, 53-55, and 57 are prima facie obvious. 

11.	Claims 7, 36-39, 41, 51, 52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Frisén et al. (US 2014/0066318 A1; “Frisén 1” below) in view of Lizardi et al. (Nature Genetics 1998; 19: 225-232) and further in view of Moffitt et al. (Proceedings of the National Academy of Sciences, USA 2016; 113: 14456-14461 + Supporting Information).2
	As discussed above, the teachings of Frisén 1 in view of Lizardi render obvious the methods of claims 1-4, 6, 12, 13, 15, 31, 33-35, 46-50, 53-55, and 57.
	Regarding claims 7, 41, and 56, the teachings of Frisén 1 in view of Lizardi do not suggest using one of the claimed detection methods.
Regarding claim 36, as discussed above with respect to claims 1 and 53, Frisén 1 discloses a method for determining the location of a nucleic acid in a sample (see, e.g., the abstract, paras. 21-33 and paras. 35-42). More specifically, the method of Frisén 1 contains the following steps: 
(a) providing an array upon which multiple species of capture probes are immobilized, wherein the capture probes contain a spatial barcode and a capture domain that specifically binds the nucleic acid (see, e.g., paras. 25-28, 35-38, 91, and 98);
(b) binding the nucleic acid to the capture domain of the capture probe (paras. 29 and 39);
(c) amplifying nucleic acid bound to the capture probe by a process that comprises extension of the capture probe to generate an amplicon on the array, wherein the amplicon comprises the spatial barcode (paras. 31, 40-41, and 63); and 

Further regarding claim 36, as discussed above in the indefiniteness rejection, the metes and bounds of “to generate a cDNA” are not entirely clear, but Frisén 1 teaches that the method may be used to generate cDNA from an mRNA template via reverse transcription or a complementary DNA from a DNA template via polymerase-mediated extension (see, e.g., paras. 21, 22, and 48).
Regarding claim 37, Frisén 1 teaches that the array may have one or more features (see, e.g., paras. 34, 67, and 78).
	Regarding claim 38, Frisén 1 teaches that the biological sample may be permeabilized under conditions sufficient to allow the nucleic acid to specifically bind to the capture probe (see, e.g., paras. 500-502).
	Regarding claim 39, Frisén 1 teaches that the capture probe may further include a cleavage domain and a functional domain (see, e.g., Fig. 22 and para. 494, where the dU region is a cleavage domain and the amplification domain (A) is a functional domain).
	Regarding claim 51, Frisén 1 teaches that the method may further include removing the biological sample from the array (see, e.g., para. 143).
	 Frisén 1 does not teach all of the elements of the claims. As to independent claim 36, Frisén 1 does not teach the recited probe hybridization and detection steps. Frisén 1 also fails to teach rolling circle amplification as required by claim 36. As noted above, Frisén 1 also fails to teach one of the detection methods recited in claims 7, 41, and 56. Lastly, since the reference 
Lizardi teaches that rolling circle amplification (RCA) can replicate circularized nucleic acid probes to generate 109 or more copies of each circle in 90 minutes under isothermal conditions (abstract). The reference teaches that the resulting tandem-sequence amplicon can be detected using a plurality of fluorescently labeled probes (see, e.g., Fig. 6) and further notes that “If matrix-associated, the DNA product remains bound at the site of synthesis, where it may be tagged, condensed and imaged as a point light source” (abstract). Further regarding claim 52, Lizardi also describes “padlock probes” as a particular type of circularizable suitable for RCA and characterized by high specificity (page 225, column 1). As well, further regarding claims 6 and 55, as noted above, the probes disclosed in Lizardi are fluorescently labeled (Fig. 6).
Lizardi does not teach one of the detection methods set forth in claims 7, 41, and 56. The reference also fails to teach the particular series of hybridization and imaging steps recited in step (f) of claim 36.
Like Frisén 1, Moffitt also discloses a method for determining the spatial location of nucleic acids in a biological sample. Regarding claims 7, 36, 41, and 56, the method of Moffitt comprises the following steps (see, e.g., Fig. 1, pp. 14458-14461, and pp. 1-3 of the Supporting Information): (i) obtaining a biological sample, (ii) embedding the biological sample in an acrylamide-containing hydrogel, and (iii) using multiplexed error-robust FISH (MERFISH) to determine the location of target nucleic acids in the biological sample. As can be seen in the cited portions of Moffitt, MERFISH comprises multiple rounds of imaging the hybridization of a plurality of fluorescently labeled probes that meet the requirements set forth in claim 36. 

prima facie obvious for the ordinary artisan to apply the teachings of Lizardi concerning rolling circle amplification to Frisén 1. As noted above, Frisén 1 teaches that the capture probes may be amplified on the array (see, e.g., paras. 155 and 193). Frisén 1 expressly states that the particular amplification method is not limited and may be isothermal (para. 193). Then, since Lizardi taught that the disclosed RCA method comprising the use of highly specific padlock probes offered the ability to detect, on an array surface, single molecules of amplification products via hybridization with a plurality of fluorescently labeled probes (abstract and Fig. 6), the ordinary artisan practicing the method of Frisén 1 would have been motivated to either replace the disclosed probe release and analysis steps with RCA followed by fluorescence detection as described by Lizardi or incorporate the RCA and fluorescence detection method of Lizardi into the method of Frisén 1 prior to the disclosed probe release and sequencing steps. The ordinary artisan would have been motivated to do so to obtain a very specific amplification step as well as the ability to detect single amplicons on the array surface of Frisén 1. The ordinary artisan would have had a reasonable expectation of success since Lizardi teaches that the method may be used for in situ analysis (see, e.g., page 229).
	It also would have been prima facie obvious for the ordinary artisan to use MERFISH to detect the RCA amplicons generated in the method suggested by Frisén 1 in view of Lizardi. The ordinary artisan would have been motivated to do so since the teachings of Moffit suggest that MERFISH would offer a potentially more efficient and sensitive detection step (see, e.g., Moffit at the abstract and page 14457). The ordinary artisan also would have been motivated to incorporate MERFISH detection since the teachings of Moffit indicate that the combinatorial labeling strategy would offer increased multiplex capability (see, e.g., Moffit at page 14456). in situ hybridization methods (abstract and page 14457). Thus, the methods of claims 7, 36-39, 41, 51, 52, and 56 are prima facie obvious. 


12.	Claims 53, 54, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Frisén et al. (WO 2016/162309 A1; “Frisén 2” below).3
	These claims are drawn to a method for determining the location of a nucleic acid in a sample. The method comprises the following steps: (a) hybridizing the nucleic acid to a capture probe in an array of capture probes, wherein the capture probes contain a spatial barcode and a capture domain that binds to the nucleic acid; (b) extending the capture probe; (c) hybridizing a plurality of labeled probes to the extended capture probe on the array; and (d) detecting the resulting hybridization products.
	Regarding claim 53, Frisén 2 discloses a method that contains the following steps (see, e.g., page 2, lines 11-24): (a) contacting a biological sample with an array comprising a plurality of capture probes to hybridize a nucleic acid in the sample with a capture probe on the array; and (b) extending the capture probe to generate an extended capture probe with a sequence complementary to the nucleic acid. Frisén 2 further teaches that the capture probes on the array may include a spatial barcode as well as a capture domain that binds to the nucleic acid (page 2, lines 12-16; page 14, lines 3-4; page 30, last paragraph; and page 31, line 10 – page 32, line 5), the reference meets all of the elements of steps (a) and (b) in claim 53. 
Frisén 2 also meets the requirement in step (c) of claim 53 for the extending step to generate a cDNA. As noted above in the indefiniteness rejection, the term may include a 
Frisén 2 does not clearly teach the requirements of steps (d) and (e) in claim 53. The reference teaches that the method may include a step of hybridizing a plurality of labeled probes to the array to determine (decode) the location of the nucleic acid in the biological sample (page 23, lines 5-11; page 25, lines 20-29). Frisén 2 teaches that this decoding probe hybridization step may occur before or after hybridization of the sample nucleic acid (see page 26, lines 6-12), but the reference is not anticipatory since it fails to clearly teach that the probe hybridization occurs after cDNA generation as required by claim 53.
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to conduct the decoding probe hybridization step taught by Frisén 2 after the cDNA generation step. As noted above, the reference teaches that the decoding step could occur before or after contacting the array with the sample. The ordinary artisan would have recognized from these teachings of Frisén 2 that “after contacting the array with the sample” could include after the generation of cDNA on the array, and, accordingly would have been motivated to select this option with a reasonable expectation of success. See also MPEP 2144.04 IV.C, which notes that it is obvious to alter the order of method steps in the absence of unexpected results. In this case, no evidence of unexpected results has been presented, and the teachings of Frisén 2 suggest that decoding may occur at any desired point in the method. Thus, the method of claim 53 is prima facie obvious.
prima facie obvious over Frisén 2.
	Regarding claim 57, which depends from claim 53, Frisén 2 teaches that the method may be used to determine the location of DNA or mRNA (see, e.g., page 30 last paragraph – page 31, first paragraph; see also page 32, lines 10-25). Thus, the method of claim 57 is also prima facie obvious over Frisén 2. 
13.	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Frisén et al. (WO 2016/162309 A1; “Frisén 2” below) in view of Gunderson et al. (Genome Research 2004; 14: 870-877).4
	As discussed above, the teachings of Frisén 2 render obvious the methods of claims 53, 54, and 57.
	Regarding claim 55, which depends from claim 53, the teachings of Frisén 2 do not clearly teach that the probes used in the decoding step are a plurality of fluorescently labeled probes. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to practice the decoding step in the method of Frisén 2 using such a plurality of probes. Frisén 2 provides motivation to do so by expressly pointing to the cited Gunderson reference for guidance as to practice of the probe decoding step (page 26, first paragraph). Since Gunderson describes a decoding probe hybridization step that uses a plurality of fluorescently labeled probes (pages 870-871 and Fig. 2), the ordinary artisan would have recognized that such prima facie obvious.

14.	Claims 55 and 56 are rejected under Frisén et al. (WO 2016/162309 A1; “Frisén 2” below) in view of Moffitt et al. (Proceedings of the National Academy of Sciences, USA 2016; 113: 14456-14461 + Supporting Information).5
	As discussed above, the teachings of Frisén 2 render obvious the methods of claims 53, 54, and 57.
	Regarding claim 55, which depends from claim 53, the teachings of Frisén 2 do not clearly teach that the probes used in the decoding step are a plurality of fluorescently labeled probes. 
	Regarding claim 56, which depends from claim 53, the teachings of Frisén 2 do not teach or suggest one of the disclosed methods. 
Like Frisén 2, though, Moffitt also discloses a method for determining the spatial location of nucleic acids in a biological sample. Regarding claims 55 and 56, the method of Moffitt comprises the following steps (see, e.g., Fig. 1, pp. 14458-14461, and pp. 1-3 of the Supporting Information): (i) obtaining a biological sample, (ii) embedding the biological sample in an acrylamide-containing hydrogel, and (iii) using multiplexed error-robust FISH (MERFISH) to determine the location of target nucleic acids in the biological sample. As can be seen in the cited portions of Moffitt, MERFISH comprises multiple rounds of imaging the hybridization of a plurality of fluorescently labeled probes. 
prima facie obvious for the ordinary artisan to use MERFISH to perform the decoding probe hybridization step in the method suggested by Frisén 2. The ordinary artisan would have been motivated to do so since the teachings of Moffit suggest that MERFISH would offer a potentially more efficient and sensitive detection step (see, e.g., Moffit at the abstract and page 14457). The ordinary artisan also would have been motivated to incorporate MERFISH detection since the teachings of Moffit indicate that the combinatorial labeling strategy would offer increased multiplex capability (see, e.g., Moffit at page 14456). The ordinary artisan would have had a reasonable expectation of success since Moffit teaches that the method is widely applicable to in situ hybridization methods (abstract and page 14457). Thus, the methods of claims 55 and 56 are prima facie obvious. 

Conclusion
15.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Frisén 1 was cited previously. Lizardi was cited on the IDS filed on July 2, 2020 and is newly applied.
        2 Frisén 1 and Moffit were cited previously. Lizardi was cited on the IDS filed on July 2, 2020 and is newly applied.
        3 Frisén 2 was cited on the IDS filed on July 2, 2020 and is newly applied.
        4 Frisén 2 and Gunderson were cited on the IDS filed on July 2, 2020 and are newly applied.
        5 Frisén 2 was cited on the IDS filed on July 2, 2020 and is newly applied. Moffit was cited previously.